UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended July 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number0-51400 STELLAR RESOURCES LTD. (Exact name of registrant as it appear in its charter) NEVADA 98-0373867 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 375 N. Stephanie Street, Suite 1411
